--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

UNIT SUBSCRIPTION AGREEMENT
 
TO:
Big North Graphite Corp. (the “Issuer”)

 

 FROM:        (Subscriber Name)  

 
RE:
Purchase of Units of the Issuer (each consisting of one Common Share and one
Warrant) of the Issuer at CDN$0.075 Per Unit

 
REFERENCE DATE:  August 21, 2013
 
THIS DOCUMENT CONTAINS A NUMBER OF FORMS REQUIRED BY SECURITIES LEGISLATION AND
POLICY, SOME OF WHICH YOU MUST COMPLETE AND OTHERS NOT DEPENDING ON SEVERAL
FACTORS.  PLEASE READ THE FOLLOWING GUIDE CAREFULLY AS IT WILL ASSIST YOU IN
COMPLETING THIS SUBSCRIPTION AGREEMENT CORRECTLY. automatic numbering, no scheme
 
STEP 1
Enter the number of Units you are purchasing, and your name, address and
telephone number and sign this document on page 18.

 
STEP 2
Please complete the Registration and Delivery Instructions on page 19 if your
Units are to be registered or delivered differently from your name and address
on page 18.

 
STEP 3
All Subscribers must complete “Information Regarding the Subscriber” appearing
on page 2.

 
STEP 4
All Subscribers who are not individuals must complete Schedule A – “Corporate
Placee Registration Form” for filing with the TSX Venture Exchange, UNLESS THIS
FORM IS ALREADY ON FILE WITH THE TSX VENTURE EXCHANGE AND THERE IS NO CHANGE IN
THE INFORMATION ALREADY FILED.

 
STEP 5
If you are an “Accredited Investor” as defined in National Instrument 45-106
(generally a high net worth or high income investor), you must complete and sign
Schedule B – “Accredited Investor Certificate”.

 
STEP 6
If you are a resident in an International Jurisdiction other than in the United
States, please review Section 7 for an exemption available to you.  Please
complete and sign Schedule A – “Accredited Investor Certificate” if you are an
“Accredited Investor”.

 
STEP 7
Subscribers resident in Canada, and who are not “Accredited Investors” but who
are officers, directors, employees, family, close friends or business associates
thereof, must complete and sign Schedule C – “Representation Letter For Family,
Friends and Business Associates”.

 
STEP 8
If you are a resident of Saskatchewan that is a close personal friend or a close
business associate of a director, executive officer or a control person of the
Issuer or of an affiliate of the Issuer, you must complete and sign Schedule D –
“Form 45-106F5 - Risk Acknowledgement”.

 
STEP 9
If you are subscribing in the United States or are a U.S. Person (as defined in
Regulation S under the U.S. Securities Act of 1933, as amended) you must be an
“Accredited Investor” under US law – please complete and sign Schedule E –
“Certificate of U.S. Person”.

 
Please courier completed forms and subscription funds to the Issuer at Suite 350
- 885 Dunsmuir Street, Vancouver, BC  V6C 1N5 (Attention: Connie Norman).  Funds
may be attached to the forms by certified cheque or bank draft payable to “Big
North Graphite Corp.”  All monetary amounts herein are in Canadian dollars.


Documents and funds to be received no later than August 30, 2013.
 
1

--------------------------------------------------------------------------------

 
INFORMATION REGARDING THE SUBSCRIBER
 
Please check the appropriate box (and complete the required information, if
applicable) in each section:
 
1.
Security Holdings. Prior to giving effect to the securities being subscribed for
under this Subscription Agreement, the Subscriber and all persons acting jointly
and in concert with the Subscriber currently own, directly or indirectly, or
exercise control or direction over (provide additional detail as applicable):

 
  o
_________________ common shares of Big North Graphite Corp. (the “Issuer”)
and/or the following other kinds of shares and convertible securities (including
but not limited to convertible debt, warrants and options) entitling the
Subscriber to acquire additional common shares or other kinds of shares of the
Issuer:

 
  o
No shares of the Issuer or securities convertible into shares of the Issuer.

 
2.
Insider Status. The Subscriber either:

 
  o
Is an “Insider” of the Issuer as defined in the Policies of the TSX-V by virtue
of being:

 
 
(a)
a director or senior officer of the Issuer;

 
 
(b)
a director or senior officer of a company that is an Insider or subsidiary of
the Issuer;

 
 
(c)
a person that beneficially owns or controls, directly or indirectly, voting
shares of the Issuer carrying more than 10% of the voting rights attached to all
the Issuer’s outstanding voting shares; or

 
 
(d)
the Issuer itself if it holds any of its own securities.

 
  o
Is not an Insider of the Issuer.

 
3.
Pro Group Status. The Subscriber either:

 
  o
Is a Member of the “Pro Group”, which is defined in the Rules of the TSX-V as
either individually or as a group:

 
 
1.
the member (i.e. a member of the TSX-V under the TSX-V requirements);

 
 
2.
employees of the member;

 
 
3.
partners, officers and directors of the member;

 
 
4.
affiliates of the member;

 
 
5.
such other persons as the TSX-V may determine; and

 
 
6.
associates of any parties referred to in paragraphs 1 through 5 above.

 
  o
Is not a member of the Pro Group.

 
4.
Corporate Placee Registration Form.  If the Subscriber is not an individual, the
Subscriber acknowledges that:

 
  o
a Corporate Placee Registration Form is already on file with the TSX Venture
Exchange and there is no change in the information already filed;

 
  o
the Subscriber will complete Schedule A – “Corporate Placee Registration Form”
for filing with the TSX Venture Exchange.

 
5
Registrant status. The Subscriber either:

 
  o
is a person registered or required to be registered under the Securities Act
(British Columbia);

 
  o
is not a person registered or required to be registered under the Securities Act
(British Columbia).


 
2

--------------------------------------------------------------------------------

 
Re:           Purchase of CDN$0.05 Units Exempt from Prospectus Requirements
Scheme C here
 
1.
Definitions
 

1.1
(a)           “Accredited Investor” means a Subscriber resident in Canada who is
an accredited investor as defined in Section 1.1 of NI 45-106;

 
(b)           “Applicable Securities Laws” means the securities legislation
having application and the rules, policies, notices and orders issued by
applicable securities regulatory authorities, including the TSX-V, having
application over this Offering and the Issuer in the Qualifying Jurisdictions;
 
(c)           “consultant” means, for an issuer, a person, other than an
employee, executive officer, or director of the issuer or of a related entity of
the issuer, that
 
(i)           is engaged to provide services to the issuer or a related entity
of the issuer, other than services provided in relation to a distribution,
 
(ii)           provides the services under a written contract with the issuer or
a related entity of the issuer, and
 
(iii)           spends or will spend a significant amount of time and attention
on the affairs and business of the issuer or a related entity of the issuer
 
and includes, for an individual consultant, a corporation of which the
individual consultant is an employee or shareholder, and a partnership of which
the individual consultant is an employee or partner;
 
(d)           “Closing” means a completion of an issue and sale by the Issuer
and the purchase by the Subscriber of the Securities pursuant to this
Subscription Agreement on the Closing Date.  Closings may occur on one or more
dates as the Issuer may determine within the requirements of the TSX-V;
 
(e)           “Closing Date” means a day following TSX-V acceptance of this
Subscription Agreement and others which form part of the Offering which is
expected to be on or about August 30, 2013, as the Issuer may determine within
the requirements of the TSX-V.  On the Closing Date, the Shares and Warrants
comprising the Units will be issued and mailed to the Subscriber;
 
(f)           “Employee, Executive Officer, Director and Consultant Exemptions”
means the exemption from the prospectus requirements found in Section 2.24 of NI
45-106;
 
(g)           “Exempt Amount Exemption” means the exemption from the prospectus
requirements under Applicable Securities Laws for subscriptions of CDN$150,000
paid in cash at the time of Closing and which does not require the Subscriber to
be an Accredited Investor;
 
(h)           “Exemptions” means the exemptions from the registration and
prospectus or equivalent requirements under Applicable Securities Laws;
 
(i)           “Family, Friends and Business Associates Exemptions” means the
exemptions from the prospectus requirements found in Sections 2.5 – 2.7 of NI
45-106;
 
(j)           “fully managed” in relation to an account, means that the
Subscriber has the discretion as to the account as contemplated by Applicable
Securities Laws;
 
(k)           “International Jurisdiction” means a country other than Canada or
the United States;
 
(l)             “material” means material in relation to the Issuer and any
subsidiary considered on a consolidated basis;
 
3

--------------------------------------------------------------------------------

 
(m)           “material change” means any change in the business, operations,
assets, liabilities, ownership or capital of the Issuer and any subsidiary
considered on a consolidated basis that would reasonably be expected to have a
significant effect on the market price or value of the Issuer’s securities;
 
(n)           “material fact” means any fact that significantly affects or would
reasonably be expected to have a significant effect on the market price or value
of the Issuer’s securities;
 
(o)           “misrepresentation” is as defined under Applicable Securities
Laws;
 
(p)           “NI 45-106” means National Instrument 45-106 – Prospectus and
Registration Exemptions in the form adopted by the securities commissions in all
provinces and territories of Canada (a copy is available online at
www.bcsc.bc.ca);
 
(q)           “Offering” means the sale by the Issuer of up to 10,000,000 Units
of the Issuer on the terms set forth in this Subscription Agreement.  There is
no minimum aggregate Offering and the Issuer reserves the right to decrease or
increase the size of the Offering at its discretion;
 
(r)           “permitted assign” means, for a person that is an employee,
executive officer, director or consultant of the Issuer or of a related entity
of the Issuer,
 
(i)           a trustee, custodian, or administrator acting on behalf of, or for
the benefit of the person,
 
(ii)           a holding entity of the person,
 
(iii)           an RRSP or a RRIF of the person,
 
(iv)           a spouse of the person,
 
(v)           a trustee, custodian, or administrator acting on behalf of, or for
the benefit of the spouse of the person,
 
(vi)           a holding entity of the spouse of the person, or
 
(vii)           an RRSP or a RRIF of the spouse of the person;
 
(s)           “person” means and includes any individual, corporation,
partnership, firm, joint venture, syndicate, association, trust, government,
governmental agency or board or commission or authority, and any other form of
entity or organization;
 
(t)           “Portfolio Manager” means an adviser who manages the investment
portfolio of clients through discretionary authority granted by one or more
clients;
 
(u)           “Public Record” means information which has been publicly filed at
www.sedar.com by the Issuer under Applicable Securities Laws;
 
(v)           “Qualifying Jurisdictions” means British Columbia, Alberta and
Ontario and certain other jurisdictions referred to in National Instrument
45-102;
 
(w)           “Regulation D” means Regulation D under the U.S. Securities Act;
 
(x)           “Regulation S” means Regulation S under the U.S. Securities Act;
 
4

--------------------------------------------------------------------------------

 
 
(y)          “Reporting Jurisdictions” means British Columbia and Alberta being
the jurisdictions where the Issuer has continuous reporting obligations;
 
(z)           “Schedules” means the schedules attached hereto and forming part
hereof and comprising of:
 
(i)           A           Corporate Placee Registration Form;
 
(ii)           B           Accredited Investor Certificate;
 
(iii)           C           Representation Letter For Family, Friends and
Business Associates;
 
(iv)           D           Form 45-106F5 – Saskatchewan Risk Acknowledgement
Form; and
 
(v)           E           U.S. Accredited Investor Certificate.
 
(aa)           “Securities” means, collectively, the Shares, Warrants and
Warrant Shares;
 
(bb)           “Share” means a common share without par value in the capital of
the Issuer;
 
(cc)           “Subscriber” means the person or persons named as a Subscriber on
the execution page of this Subscription Agreement and if more than one person is
so named, means all of them jointly and severally;
 
(dd)           “Subscription Agreement” or “Agreement” means this subscription
agreement between the Subscriber and the Issuer, including all Schedules
incorporated by reference, as it may be amended or supplemented from time to
time;
 
(ee)           “TSX-V”  means the TSX Venture Exchange;
 
(ff)           “Unit” means one Share and one half of a Warrant sold together
hereunder;
 
(gg)           “U.S. Person” means a U.S. Person as defined in Regulation S (the
definition of which includes, but is not limited to, (i) any natural person
resident in the United States, (ii) any partnership or corporation organized or
incorporated under the laws of the United States, (iii) any partnership or
corporation organized outside of the United States by a U.S. Person principally
for the purpose of investing in securities not registered under the U.S.
Securities Act, unless it is organized, or incorporated, and owned, by
accredited investors who are not natural persons, estates or trusts, and (iv)
any estate or trust of which any executor or administrator or trustee is a U.S.
Person;
 
(hh)           “U.S. Purchaser” is (a) any “U.S. Person” as defined in
Regulation S, (b) any person purchasing the Units on behalf of any “U.S. Person”
or any person in the United States, (c) any person who receives or received an
offer of the Units while in the United States, or (d) any person who is or was
in the United States at the time the Subscriber’s buy order was made or this
Agreement was executed or delivered;
 
(ii)           “U.S. Securities Act” means the Securities Act of 1933, as
amended, of the United States of America;
 
(jj)           “United States” means the United States of America, its
territories, any State of the United States and the District of Columbia;
 
(kk)           “Warrant” means a whole common share purchase warrant with
additional terms described in Section 3; and
 
(ll)           “Warrant Share” means a Share to be issued upon exercise of a
Warrant.
 
1.2
Words and phrases which are used in this Subscription Agreement and all
Schedules thereto and which are defined in NI 45-106 will have the meaning
ascribed thereto in NI 45-106, unless otherwise specifically defined in Section
1.1 of this Subscription Agreement.




 
5

--------------------------------------------------------------------------------

 
2.
Prospectus Exempt Subscription Commitment

 
2.1                      The Subscriber hereby irrevocably subscribes for and
agrees to purchase from the Issuer, subject to the terms and conditions set
forth herein, that number of Units set out above the Subscriber’s name on the
execution page of this Subscription Agreement at the price of CDN$0.075 per
Unit. Subject to the terms hereof, this Subscription Agreement will be deemed to
have been made and be effective only upon its acceptance by the Issuer.
 
2.2                      The Subscriber acknowledges and agrees that the Issuer
reserves the right, in its absolute discretion, to reject this subscription for
Units, in whole or in part, at any time prior to the Closing Date
notwithstanding prior receipt by the Subscriber of a notice of acceptance of
this subscription.  Upon the Issuer’s acceptance of this subscription, this
Subscription Agreement will constitute an agreement for the purchase by the
Subscriber from the Issuer, and for the Issuer to issue and sell to the
Subscriber, the number of Units set out on page 18 hereof and on the terms and
conditions set out herein.  If this subscription is rejected in whole, any
cheques or other forms of payment delivered to the Issuer representing payment
for the Units subscribed for herein will be promptly returned to the Subscriber
without interest or deduction.  If this subscription is accepted only in part, a
cheque representing any refund for that portion of the subscription for the
Units which is not accepted will be promptly delivered to the Subscriber by the
Issuer without interest or deduction.
 
3.
Description of Securities – Shares and Warrants

 
3.1                      The Subscriber acknowledges (on its own behalf and, if
applicable, on behalf of each person on whose behalf the Subscriber is
contracting) that there is no minimum number of Units that must be subscribed
for under the Offering for the Offering to close and therefore the subscription
amount tendered herewith may be releasable to the Issuer at the Closing Time
notwithstanding the number of Units issued pursuant to the Offering.
 
3.2                      Each Unit consists of one Share and one half of one
Warrant.
 
3.3                      Each Warrant will entitle the Subscriber to purchase
one Warrant Share for a 24 month period after the Closing Date at a price of
$0.12 per Warrant Share.
 
3.4                      The Warrants will be governed by the terms and
conditions set out in the certificate representing the Warrants (the “Warrant
Certificates”) delivered to the Subscriber at Closing.  The Warrant Certificate
will contain, among other things, provision for the appropriate adjustment in a
class, number and exercise price of the Warrant Shares upon the occurrence of
certain events, including any subdivision, consolidation or re-classification of
the common shares of the Issuer or payments of stock dividends or upon the
merger or re-organization of the Issuer.
 
4.
Closing

 
4.1                      Prior to Closing, the Subscriber will deliver to the
offices of the Issuer aggregate subscription funds and subscription documents
completed in accordance with the instructions on the face page of this
Agreement, or arrange for electronic transfer of certified funds. Alternatively,
the Subscriber will deliver certified funds to the Issuer against concurrent
delivery by the Issuer of certificates representing the Shares and Warrants. On
request by the Issuer, the Subscriber agrees to complete and deliver any other
documents, questionnaires, notices and undertakings as may possibly be required
by regulatory authorities, stock exchanges and Applicable Securities Laws to
complete the transactions contemplated by this Agreement. Closing will occur on
the Closing Date at which time certificates representing the Shares and Warrants
will be available against payment of funds for delivery to the Subscriber as the
Subscriber will instruct. The Subscriber hereby waives receiving any prior
notice of Closing.
 
4.2                      Closing is subject to certain conditions including the
TSX-V approval being obtained.
 
6

--------------------------------------------------------------------------------

 
 
5.
Privacy Legislation

  
5.1                      The Subscriber acknowledges and consents to the fact
that the Issuer is collecting the Subscriber’s (and any beneficial purchaser for
which the Subscriber is contracting hereunder) personal information (as that
term is defined under applicable privacy legislation, including, without
limitation, the Personal Information Protection and Electronic Documents Act
(Canada) and any other applicable similar replacement or supplemental provincial
or federal legislation or laws in effect from time to time) for the purpose of
completing the Subscriber’s subscription. The Subscriber acknowledges and
consents to the Issuer retaining the personal information for so long as
permitted or required by applicable law or business practices. The Subscriber
further acknowledges and consents to the fact that the Issuer may be required by
Applicable Securities Laws, stock exchange rules and/or Investment Industry
Regulatory Organization of Canada rules to provide regulatory authorities any
personal information provided by the Subscriber respecting itself (and any
beneficial purchaser for which the Subscriber is contracting hereunder). The
Subscriber represents and warrants that it has the authority to provide the
consents and acknowledgements set out in this paragraph on behalf of all
beneficial purchasers for which the Subscriber is contracting. In addition to
the foregoing, the Subscriber agrees and acknowledges that the Issuer may use
and disclose the Subscriber’s personal information, or that of each beneficial
purchaser for whom the Subscriber are contracting hereunder, as follows:
 
(a)           for internal use with respect to managing the relationships
between and contractual obligations of the Issuer and the Subscriber or any
beneficial purchaser for whom the Subscriber is contracting hereunder;
 
(b)           for use and disclosure to the Issuer’s transfer agent and
registrar;
 
(c)           for use and disclosure for income tax related purposes, including
without limitation, where required by law, disclosure to Canada Revenue Agency;
 
(d)           disclosure to securities regulatory authorities (including the
TSX-V) and other regulatory bodies with jurisdiction with respect to reports of
trade and similar regulatory filings;
 
(e)           disclosure to a governmental or other authority (including the
TSX-V) to which the disclosure is required by court order or subpoena compelling
such disclosure and where there is no reasonable alternative to such disclosure;
 
(f)           disclosure to professional advisers of the Issuer in connection
with the performance of their professional services;
 
(g)           disclosure to any person where such disclosure is necessary for
legitimate business reasons and is made with the Subscriber’s prior written
consent;
 
(h)           disclosure to a court determining the rights of the parties under
this Subscription Agreement; or
 
(i)           for use and disclosure as otherwise required or permitted by law.
 
The Subscriber further acknowledges and agrees that the TSX-V collects personal
information in forms submitted by the Issuer, which will include personal
information regarding the Subscriber.  The Subscriber agrees that the TSX-V may
use this information in the manner provided for in Appendix 6A to the TSX-V
Corporate Finance Policy Manual, a copy of which may be viewed at the TSX-V
website, www.tsx.com and is incorporated herein by reference.  The Subscriber
further acknowledges that the Ontario Securities Commission collects personal
information in forms submitted to it by the Issuer, including information about
the Subscriber, the Subscriber’s address and contact information, and the
Subscriber’s subscription.  The Subscriber acknowledges that the Ontario
Securities Commission is entitled to collect the information under authority
granted to it under Applicable Securities Laws for the purpose of administration
and enforcement of the Applicable Securities Laws in Ontario.  The Subscriber
acknowledges that it may obtain information regarding the collection of this
information by contacting the Administrative Assistant to the Director of
Corporate Finance, Ontario Securities Commission, Suite 1903, Box 5520, Queen
Street West, Toronto, Ontario M5H 3S8, Telephone: (416) 593-3682, Facsimile:
(416) 593-8252. The Subscriber consents to the collection of personal
information by the Ontario Securities Commission.
 
7

--------------------------------------------------------------------------------

 
 
6.
Subscriber’s Acknowledgements – Regarding Risk, Restrictions, Independent Advice
and Advancement of Subscription Proceeds to the Issuer

 
6.1           The Subscriber represents and warrants and acknowledges and agrees
with (on its own behalf and, if applicable, on behalf of each beneficial
purchaser for whom the Subscriber is contracting hereunder) the Issuer that:
 
(a)           its decision to execute this Subscription Agreement and purchase
the Securities agreed to be purchased hereunder has not been based upon any oral
or written representation as to fact or otherwise made by or on behalf of the
Issuer, and that its decision is based entirely upon its review of information
about the Issuer in the Public Record;
 
(b)           no prospectus has been filed by the Issuer with any securities
commission or similar authority, in connection with the issuance of the
Securities, and the issuance and the sale of the Securities is subject to such
sale being exempt from the prospectus/registration requirements under Applicable
Securities Laws and accordingly:
 
(i)           the Subscriber is restricted from using certain of the civil
remedies available under such legislation;
 
(ii)           the Subscriber may not receive information that might otherwise
be required to be provided to it under such legislation; and
 
(iii)           the Issuer is relieved from certain obligations that would
otherwise apply under such legislation;
 
(c)           the Subscriber (or others for whom the Subscriber is contracting
hereunder) has been advised to consult its own legal advisors with respect to
the merits and risks of an investment in the Securities and with respect to
applicable resale restrictions and it (or others for whom it is contracting
hereunder) is solely responsible (and the Issuer is in no way responsible) for
compliance with applicable resale restrictions;
 
(d)           to the knowledge of the Subscriber, the sale of the Securities was
not accompanied by any advertisement;
 
(e)           the offer made by this Subscription Agreement is irrevocable
(subject to the right of the Issuer to terminate this Subscription Agreement)
and requires acceptance by the Issuer;
 
(f)           this Subscription Agreement is not enforceable by the Subscriber
unless it has been accepted by the Issuer and the Subscriber waives any
requirement on the Issuer’s behalf to communicate immediately its acceptance of
this Subscription Agreement to the Subscriber;
 
(g)           the Securities are speculative investments which involve a
substantial degree of risk and the Subscriber may lose its entire investment in
the Securities;
 
(h)           the Subscriber is sophisticated in financial investments, has had
access to and has received all such information concerning the Issuer that the
Subscriber has considered necessary in connection with the Subscriber’s
investment decision and the Subscriber will not receive an offering memorandum
or similar disclosure document;
 
(i)           the subscription proceeds will be available to the Issuer on
Closing and this subscription is not conditional on any other subscription
completing;
 
 

 
8

--------------------------------------------------------------------------------

 
 
(j)         no agency, governmental authority, regulatory body, stock exchange
or other entity has made any finding or determination as to the merit for
investment of, nor have any such agencies or governmental authorities made any
recommendation or endorsement with respect to, the Securities;
 
(k)         the Subscriber acknowledges that the Issuer may complete additional
financings in the future which may have a dilutive effect on existing
shareholders at such time, including the Subscriber; and
 
(l)          the Issuer will rely on the representations and warranties made
herein or otherwise provided by the Subscriber to the Issuer in completing the
sale and issue of the Units to the Subscriber.
 
6.2                      The Subscriber hereby acknowledges and agrees that the
subscription proceeds, together with all subscription documents completed in the
manner described herein, subject to any statutory rights of the Subscriber, will
be provided to the Issuer prior to the Closing Date.  All subscription proceeds
provided to the Issuer as contemplated herein may be used by the Issuer
forthwith and from time to time in its sole discretion and will form an
interest-free loan from the Subscriber to the Issuer and in the event that the
Closing fails to occur, for any reason, the Subscriber will be deemed to have
loaned the purchase funds to the Issuer, repayable on demand.
 
7.
Subscriber’s Exemption Status

 
7.1                      The Subscriber, by its execution of this Subscription
Agreement, hereby further represents, warrants to, and covenants with, the
Issuer (which representations, warranties and covenants will survive the Closing
of the Offering) that the Subscriber is purchasing the Units as principal for
its own account, it is purchasing such Units not for the benefit of any other
person, and not with a view to the resale or distribution of the Units and one
of the following Exemptions applies to the Subscriber:
 
(a)           Family, Friends and Business Associates Exemptions
 
(i)           The Subscriber is a resident of a Province or Territory of Canada
other than Ontario, and is:
 
(A)           a director, executive officer or control person of the Issuer, or
of an affiliate of the Issuer,
 
(B)           a spouse, parent, grandparent, brother, sister, child or
grandchild of a director, executive officer or control person of the Issuer, or
of an affiliate of the Issuer,
 
(C)           a parent, grandparent, brother, sister, child or grandchild of the
spouse of a director, executive officer or control person of the Issuer or of an
affiliate of the Issuer,
 
(D)           a close personal friend of a director, executive officer or
control person of the Issuer, or of an affiliate of the Issuer,
 
(E)           a close business associate of a director, executive officer or
control person of the Issuer, or of an affiliate of the Issuer,
 
(F)           a founder of the Issuer or a spouse, parent, grandparent, brother,
sister, child, grandchild , close personal friend or close business associate of
a founder of the Issuer,
 
(G)           a parent, grandparent, brother, sister, child or grandchild of a
spouse of a founder of the Issuer,
 
(H)           a person of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons described in
paragraphs (A) to (G), or
 
9

--------------------------------------------------------------------------------

 
 
(I)            a trust or estate of which all of the beneficiaries or a majority
of the trustees or executors are persons described in paragraphs (A) to (G);
 
If the Subscriber is a resident of Saskatchewan, the Subscriber must complete
and sign the Risk Acknowledgement Form - 45-106F5 attached hereto as Schedule D;
 
(ii)           The Subscriber is a resident of Ontario and is:
 
(A)           a founder of the Issuer,
 
(B)           an affiliate of a founder of the Issuer,
 
(C)           a spouse, parent, brother, sister, grandparent, grandchild or
child of an executive officer, director or founder of the Issuer, or
 
(D)           a person that is a control person of the Issuer;
 
(b)           Employee, Executive Officer, Director and Consultant Exemptions
 
The Subscriber is:
 
(i)           an employee, executive officer, director or consultant of the
Issuer,
 
(ii)           an employee, executive officer, director or consultant of a
related entity of the Issuer, or
 
(iii)           a permitted assign of a person referred to in paragraphs (i) or
(ii)
 
 
and the Subscriber’s purchase is voluntary;

 
(c)           Minimum Amount Exemption
 
(i)           The aggregate acquisition cost of purchasing the Units will not be
less than CDN$150,000 paid in cash at the time of purchase, and the Subscriber
has not been created or used solely to purchase or hold the Units in reliance on
this Exemption; or
 
(d)           Accredited Investor Exemption
 
The Subscriber is an “Accredited Investor” and the Subscriber has properly
completed and duly executed the Accredited Investor Certificate attached to this
Subscription Agreement as Schedule B indicating the means by which the
Subscriber is an Accredited Investor and confirms the truth and accuracy of all
statements made by the Subscriber in such certificate.
 
7.2                      Subscriber Outside of Canada
 
If the Subscriber is resident in an International Jurisdiction or in the United
States, it certifies in particular that it is not resident in British Columbia
and further acknowledges and certifies that:
 
(a)           no securities commission or similar regulatory authority has
reviewed or passed on the merits of the Units or the Securities;
 
(b)           there is no government or other insurance covering the Units or
the Securities;
 
(c)           there are risks associated with the purchase of the Units;
 
10

--------------------------------------------------------------------------------

 
 
(d)           there are restrictions on the Subscriber’s ability to resell the
Securities and it is the responsibility of the Subscriber to determine what
those restrictions are and to comply with them before selling the Securities;
 
(e)           the Issuer has advised the Subscriber that the Issuer is relying
on an exemption from the requirements to provide the Subscriber with a
prospectus and to sell the Securities through a person registered to sell the
Securities under Applicable Securities Laws and, as a consequence of acquiring
securities pursuant to this exemption, certain protections, rights and remedies
provided by Applicable Securities Laws, including statutory rights of rescission
or damages, will not be available to the Subscriber;
 
(f)           the Subscriber is knowledgeable of securities legislation having
application or jurisdiction over the Subscriber and the Offering (other than the
laws of Canada and the United States) which would apply to this Subscription
Agreement;
 
(g)           the Subscriber is purchasing the Units pursuant to exemptions from
any prospectus, registration or similar requirements under the laws of that
International Jurisdiction and or, if such is not applicable, the Subscriber is
permitted to purchase the Units, and the Issuer has no filing obligations in the
International Jurisdiction;
 
(h)           no laws in the International Jurisdiction require the Issuer to
make any filings or seek any approvals of any kind whatsoever from any
regulatory authority of any kind whatsoever in the International Jurisdiction;
and
 
(i)           the Units are being acquired for investment only and not with a
view to resale and distribution within the International Jurisdiction.
 
7.3                      Additional Representations Applicable to U.S.
Purchasers.  If the Subscriber is a U.S. Purchaser, the Subscriber represents
and warrants either:
 
(a)           the Subscriber is a discretionary or similar account (other than
an estate or trust) that is excluded from the definition of “U.S. Person”
pursuant to Rule 902(k)(2)(i) of Regulation S under the U.S. Securities Act and
is held on behalf of a person that is not a U.S. Person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States; or
 
(b)           the Subscriber is a U.S. Person who is an “accredited investor” as
defined in Regulation D of the U.S. Securities Act (a “U.S. Accredited
Investor”), and is acquiring the Units for its own account or for the account of
a U.S. Accredited Investor as to which it exercises sole investment discretion,
to be held for investment only and not with a view to any resale, distribution
or other disposition of the Units in violation of United States securities laws
or applicable state securities laws; and
 
IN EITHER CASE, the Subscriber has properly completed and duly executed a U.S.
Accredited Investor Certificate attached to this Subscription Agreement as
Schedule E, and confirms the truth and accuracy of all statements made by the
Subscriber in such certificate.
 
7.4                      Other General Representations Applicable to All
Subscribers
 
(a)           the Subscriber has no knowledge of a “material fact” or “material
change”, as those terms are defined herein, in respect of the affairs of the
Issuer that has not been generally disclosed to the public;
 
(b)           the Subscriber (and, if applicable, any beneficial purchaser for
whom it is acting) is resident in the jurisdiction set out under the heading
“Name and Address of Subscriber” on the execution page of this Subscription
Agreement;
 
11

--------------------------------------------------------------------------------

 
 
(c)         the Subscriber is of legal age and has the legal capacity and
competence to enter into and execute this Subscription Agreement and to take all
actions required pursuant hereto and, if the Subscriber is a corporation, it is
duly incorporated and validly subsisting under the laws of its jurisdiction of
incorporation and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution of this Subscription Agreement
on behalf of the Subscriber;
 
(d)           the entering into of this Subscription Agreement and the
transactions contemplated hereby do not result in the violation of any of the
terms and provisions of any law applicable to, or the constating documents of,
the Subscriber or of any agreement, written or oral, to which the Subscriber may
be a party or by which the Subscriber is or may be bound;
 
(e)           the Subscriber has duly and validly authorized, executed and
delivered this Subscription Agreement and understands it is intended to
constitute a valid and binding agreement of the Subscriber enforceable against
the Subscriber;
 
(f)           in connection with the Subscriber’s investment in the Units, the
Subscriber has not relied upon the Issuer for investment, legal or tax advice,
and has, in all cases sought the advice of the Subscriber’s own personal
investment advisor, legal counsel and tax advisers or has waived its rights
thereto and the Subscriber is either experienced in or knowledgeable with regard
to the affairs of the Issuer, or either alone or with its professional advisors
is capable, by reason of knowledge and experience in financial and business
matters in general, and investments in particular, of evaluating the merits and
risks of an investment in the Units and is able to bear the economic risk of the
investment and it can otherwise be reasonably assumed to have the capacity to
protect its own interest in connection with the investment in the Units;
 
(g)           no person has made to the Subscriber any written or oral
representations:
 
(i)           that any person will resell or repurchase the Units;
 
(ii)           that any person will refund the purchase price for the Units;
 
(iii)           as to the future price or value of the Units; or
 
(iv)           that the Units will be listed and posted for trading on a stock
exchange or that application has been made to list and post the Units for
trading on a stock exchange, other than the TSX-V;
 
Not a person in the United States or a U.S. Person
 
(h)           Unless the Subscriber completes the U.S. Accredited Investor
Certificate included herein as Schedule E (in which case the Subscriber
represents, warrants and covenants to the Issuer as to the accuracy of all
matters set out therein) in connection with a purchase of the Securities made in
reliance on Regulation D, the Subscriber represents and warrants that:
 
(i)           the Securities are not being acquired, directly or indirectly, for
the account or benefit of a U.S. Person or a person in the United States and the
Subscriber does not have any agreement or understanding (either written or oral)
with any U.S. Person or a person in the United States respecting:
 
(A)           the transfer or assignment of any rights or interests in any of
the Securities;
 
(B)           the division of profits, losses, fees, commissions, or any
financial stake in connection with this Subscription Agreement; or
 
(C)           the voting of the Securities; and
 
(D)          the Subscriber has no intention to distribute either directly or
indirectly any of the Shares in the United States or to U.S. Persons;
 
12

--------------------------------------------------------------------------------

 
 
(ii)           the Subscriber represents that the current structure of this
transaction and all transactions and activities contemplated hereunder is not a
scheme to avoid the registration requirements of the U.S. Securities Act;
 
(iii)           the Subscriber is a not a “U.S. Person” (the definition of which
includes, but is not limited to, a natural person resident in the United States
and an estate or trust of which any executor or administrator or trustee,
respectively, is a U.S. Person and any partnership or corporation organized or
incorporated under the laws of the United States) and is not purchasing the
Securities for the account or benefit of any U.S. Person or for offering, resale
or delivery for the account or benefit of any U.S. Person or for the account or
benefit of any person in any jurisdiction set out in the name and address of the
Subscriber below; or
 
(iv)           the Subscriber was outside the United States at the time of
execution and delivery of this Subscription Agreement within the meaning of
Regulation S;
 
(v)           no offers to sell the Securities were made by any person to the
Subscriber while the Subscriber was in the United States;
 
(vi)           the Subscriber acknowledges that the Securities have not been
registered under the U.S. Securities Act, and may not be offered or sold in the
United States or to a U.S. Person unless an exemption from such registration
requirements is available.  The Subscriber understands that the Issuer has no
obligation or present intention of filing a registration statement under the
U.S. Securities Act in respect of the Securities;
 
(vii)           the Subscriber will not engage in any directed selling efforts
(as defined by Regulation S under the U.S. Securities Act) in the United States
in respect of the Securities, which would include any activities undertaken for
the purpose of, or that could reasonably be expected to have the effect of
conditioning the market in the United States for the resale of the Securities;
and
 
(viii)           the Subscriber acknowledges that any person who exercises a
Warrant will be required to provide to the Issuer either:
 
(A)           written certification that it is not a U.S. Person and that such
Warrant is not being exercised within the United States or on behalf of, or for
the account or benefit of; a U.S. Person; or
 
(B)           a written opinion of counsel or other evidence satisfactory to the
Issuer to the effect that the Warrants and the Warrant Shares have been
registered under the U.S. Securities Act and applicable state securities laws or
are exempt from registration thereunder;
 
Compliance with Resale Laws
 
(i)           the Subscriber will comply with Applicable Securities Laws and, if
applicable, Rule 904 of Regulation S concerning the resale of the Securities and
all related restrictions (and the Issuer is not in any way responsible for such
compliance) and will speak and consult with its own legal advisors with respect
to such compliance;
 
(j)           Own Expense
 
13

--------------------------------------------------------------------------------

 
 
(k)           the Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel or other advisors retained by the Subscriber) relating to the purchase
of the Units will be borne by the Subscriber;
 
Indemnity
 
(l)           The foregoing acknowledgements are made by the Subscriber with the
intent that they be relied upon by the Issuer in determining its suitability as
a purchaser of the Units, and the Subscriber hereby agrees to indemnify the
Issuer against all losses, claims, costs, expenses and damages or liabilities
which the Issuer may suffer or incur as a result of reliance thereon.
 
8.
The Issuer’s Representations

 
8.1                      The Issuer represents and warrants to the Subscriber
that, as of the date of this Subscription Agreement and at Closing hereunder:
 
(a)           the Issuer and any subsidiaries are valid and subsisting
corporations duly incorporated and in good standing under the laws of the
jurisdictions in which they are incorporated, continued or amalgamated;
 
(b)           the Issuer has complied, or will comply, with all applicable
corporate and securities laws and regulations in connection with the offer, sale
and issuance of the Securities;
 
(c)           the Issuer and any subsidiaries are the beneficial owners of the
properties, business and assets or the interests in the properties, business or
assets referred to in its Public Record and except as disclosed therein, all
agreements by which the Issuer or its subsidiaries holds an interest in a
property, business or asset are in good standing according to their terms, and
the properties are in good standing under the applicable laws of the
jurisdictions in which they are situated;
 
(d)           no offering memorandum has been or will be provided to the
Subscriber;
 
(e)           the financial statements comprised in the Public Record accurately
reflect the financial position of the Issuer as at the date thereof, and no
adverse material changes in the financial position of the Issuer have taken
place since the date of the Issuer’s last financial statements except as filed
in the Public Record;
 
(f)           the creation, issuance and sale of the Securities by the Issuer
does not and will not conflict with and does not and will not result in a breach
of any of the terms, conditions or provisions of its constating documents or any
agreement or instrument to which the Issuer is a party;
 
(g)           the Securities will, at the time of issue, be duly allotted,
validly issued, fully paid and non-assessable and will be free of all liens,
charges and encumbrances and the Issuer will reserve sufficient shares in the
treasury of the Issuer to enable it to issue the Securities;
 
(h)           this Subscription Agreement, when accepted, will have been duly
authorized by all necessary corporate action on the part of the Issuer and,
subject to acceptance by the Issuer, will constitute a valid obligation of the
Issuer legally binding upon it and enforceable in accordance with its terms;
 
(i)           neither the Issuer nor any of its subsidiaries is a party to any
actions, suits or proceedings which could materially affect its business or
financial condition, and to the best of the Issuer’s knowledge no such actions,
suits or proceedings have been threatened as at the date hereof, except as
disclosed in the Public Record;
 
14

--------------------------------------------------------------------------------

 
 
(j)           no order ceasing or suspending trading in the securities of the
Issuer nor prohibiting sale of such securities has been issued to the Issuer or
its directors, officers or promoters and to the best of the Issuer’s knowledge
no investigations or proceedings for such purposes are pending or threatened;
and
 
(k)           except as set out in the Public Record or herein, no person has
any right, agreement or option, present or future, contingent or absolute, or
any right capable of becoming a right, agreement or option for the issue or
allotment of any unissued common shares of the Issuer or any other security
convertible or exchangeable for any such shares or to require the Issuer to
purchase, redeem or otherwise acquire any of the issued or outstanding shares of
the Issuer.
 
9.
Covenants of the Issuer

 
9.1                      The Issuer hereby covenants with each Subscriber that
it will:
 
(a)           offer, sell, issue and deliver the Securities pursuant to
exemptions from the prospectus filing, registration or qualification
requirements of Applicable Securities Laws and otherwise fulfil all legal
requirements required to be fulfilled by the Issuer (including without
limitation, compliance with all Applicable Securities Laws in connection with
the Offering;
 
(b)           within the required time, file with the TSX-V any documents,
reports and information, in the required form, required to be filed by
Applicable Securities Laws in connection with the Offering, together with any
applicable filing fees and other materials;
 
(c)           the Issuer will use reasonable commercial efforts to satisfy as
expeditiously as possible any conditions of the TSX-V required to be satisfied
prior to the TSX-V’s acceptance of the Issuer’s notice of the Offering; and
 
(d)           use its reasonable commercial efforts to obtain all necessary
approvals for this Offering.
 
10.
No Contractual Right of Action for Rescission

 
10.1                      The Subscriber acknowledges that it is purchasing the
Securities issued hereunder pursuant to an exemption which does not require
delivery to the Subscriber of an offering memorandum, that it will not receive
any offering memorandum in connection with this Subscription Agreement and
therefore is not entitled to contractual rights of action or rescission.
 
11.
Resale Restrictions and Legending of Shares

 
11.1           The Subscriber acknowledges that any resale of the Securities
will be subject to resale restrictions contained in the Applicable Securities
Laws applicable to the Issuer, the Subscriber or any proposed
transferee.  Subscribers with a Canadian or international address will receive a
certificate bearing the following legend imprinted thereon:
 
“Unless permitted under securities legislation, the holder of this security must
not trade the security before [four months plus one day from the Closing Date]”;
and
 
“Without prior written approval of the TSX Venture Exchange and compliance with
all applicable securities legislation, the securities represented by this
certificate may not be sold, transferred, hypothecated or otherwise traded on or
through the facilities of the TSX Venture Exchange or otherwise in Canada or to
or for the benefit of a Canadian resident until [four (4) months from the
Closing Date.]”
 
11.2         Certificates representing the Warrants will bear the following
legends imprinted thereon:
 
15

--------------------------------------------------------------------------------

 
11.3          “Unless permitted under securities legislation, the holder of this
security must not trade the security before [4 months and a day from the closing
date]”; and
 
“Without prior written approval of the TSX Venture Exchange and compliance with
all applicable securities legislation, the securities represented by this
certificate may not be sold, transferred, hypothecated or otherwise traded on or
through the facilities of the TSX Venture Exchange or otherwise in Canada or to
or for the benefit of a Canadian resident until [four (4) months from the
closing date.]”
 
“The warrants represented hereby will be void and of no value after 5:00 pm
(Vancouver time) on [24 months from the closing date].”
 
11.4          If Subscriber is a U.S. Purchaser, in addition to the legends set
forth in paragraphs 11.1 and 11.2 above, the certificates representing the
Securities will bear a U.S. restrictive legend set forth in Schedule E hereto.
 
11.5          The Subscriber is aware that the Shares have not been and will not
be registered under the U.S. Securities Act or the securities laws of any state
and that the Shares may not be offered or sold in the United Sates without
registration under the U.S. Securities Act or compliance with requirements of an
exemption from registration and the applicable laws of all applicable states and
acknowledges that the Issuer has no present intention of filing a registration
statement under the U.S. Securities Act in respect of the Shares.
 
12.
General

 
12.1                      Time is of the essence hereof.
 
12.2                      Neither this Subscription Agreement nor any provision
hereof will be modified, changed, discharged or terminated except by an
instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.
 
12.3                      The parties hereto will execute and deliver all such
further documents and instruments and do all such acts and things as may either
before or after the execution of this Subscription Agreement be reasonably
required to carry out the full intent and meaning of this Subscription
Agreement.
 
12.4                      This Subscription Agreement will be subject to,
governed by and construed in accordance with the laws of British Columbia and
the laws of Canada as applicable therein and the Subscriber hereby irrevocably
attorns to the jurisdiction of the Courts situate therein.
 
12.5                      This Subscription Agreement may not be assigned by any
party hereto.
 
12.6                      Without limitation, this Subscription Agreement and
the transactions contemplated hereby are conditional upon and subject to the
Issuer receiving the acceptance of the TSX-V for this Subscription Agreement and
the transactions contemplated hereby.
 
12.7                      The Issuer will be entitled to rely on delivery of a
facsimile copy of this Subscription Agreement, and acceptance by the Issuer of a
facsimile copy of this Subscription Agreement will create a legal, valid and
binding agreement between the Subscriber and the Issuer in accordance with its
terms.
 
12.8                      This Subscription Agreement may be signed by the
parties in as many counterparts as may be deemed necessary, each of which so
signed will be deemed to be an original, and all such counterparts together will
constitute one and the same instrument.
 
12.9                      This Subscription Agreement is deemed to be entered
into on the acceptance date by Issuer, notwithstanding its actual date of
execution by the Subscriber.
 
16

--------------------------------------------------------------------------------

 
12.10                   This Subscription Agreement, including, without
limitation, the representations, warranties, acknowledgements and covenants
contained herein, will survive and continue in full force and effect and be
binding upon the parties notwithstanding the completion of the purchase of the
Units by the Subscriber pursuant hereto, the completion of the issue of Units of
the Issuer and any subsequent disposition by the Subscriber of the Shares or
Warrants.
 
12.11                      The invalidity or unenforceability of any particular
provision of this Subscription Agreement will not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.
 
12.12                      Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Securities and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, by the
Subscriber, or by anyone else.
 
12.13                      All monetary amounts expressed herein are Canadian
Dollars.
 
[Signature Page Follows]
 
17

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date first above mentioned.
 
Total Number of Units
Subscribed:                                                                
Units @ CDN$0.075
 
Total Purchase
Price:                                                      CDN$                                
 
Name, Address and Telephone Number
 
(Name of Subscriber - Please type or print)
 
(Signature and, if applicable, Office)
 
(Address of Subscriber)
 
(City, Province, Postal Code of Subscriber)
 
(Telephone number)
 
If the Subscriber is signing as agent or other person, please complete below
with the name, address and telephone number of the beneficial owner of the Units
purchased.  OR if the Subscriber is a corporation, please complete below with
the name, address and telephone number of the beneficial owner of the
Subscriber:
 
(Name of Subscriber - Please type or print)
 
(Signature and, if applicable, Office)
 
(Address of Subscriber)
 
(City, Province, Postal Code of Subscriber)
 
(Telephone Number)
 
18

--------------------------------------------------------------------------------

 
REGISTRATION AND DELIVERY INSTRUCTIONS
 
1.
Registration - registration of the single certificate which is to be delivered
at Closing should be made as follows:  (Registration must reflect legal
ownership in accordance with Subscriber’s disclosure made on the execution page
and must be in the form required by Subscriber’s broker.)

 
 in trust
for                                                                                       
 
(name of registered holder) (name of beneficial holder & account reference, if
applicable)

 
(address)

 
2.
Delivery - please deliver the Share and Warrant certificate(s) to the following
street address (include contact name and contact telephone number):

 
(address)
 
(contact name) (contact telephone number)
 
A C C E P T A N C E
 
The above-mentioned Subscription Agreement is hereby accepted and the terms
hereof agreed to by the Issuer and the Subscriber.
 
DATED at Vancouver, British Columbia,
the                                                                                     
day of, 2013.
 
BIG NORTH GRAPHITE CORP.
 
Per:____________________________           
 
Authorized Signing Officer
 
19

--------------------------------------------------------------------------------

 
 

   tsx logo [agintsx.jpg]

 
SCHEDULE A
 
FORM 4C
 
CORPORATE PLACEE REGISTRATION FORM
 
This Form will remain on file with the Exchange and must be completed if
required under section 4(b) of Part II of Form 4B.  The corporation, trust,
portfolio manager or other entity (the “Placee”) need only file it on one time
basis, and it will be referenced for all subsequent Private Placements in which
it participates.  If any of the information provided in this Form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed Issuers.  If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.
 
1.
Placee Information:

 
 
(a)
Name:
 

 
 
(b)
Complete Address:
 

 
 
(c)
Jurisdiction of Incorporation or Creation:
 

 
2.
(a)
Is the Placee purchasing securities as a portfolio manager: (Yes/No)?
 

 
 
(b)
Is the Placee carrying on business as a portfolio manager outside of Canada:

 
 
(Yes/No)? __________

 
3.
If the answer to 2(b) above was “Yes”, the undersigned certifies that:

 
 
(a)
it is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

 
 
(b)
it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

 
 
(c)
it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

 
 
(d)
the total asset value of the investment portfolios it manages on behalf of
clients is not less than CDN$20,000,000; and

 
 
(e)
it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.

 
 

--------------------------------------------------------------------------------

 
 
(f)
If the answer to 2(a). above was “No”, please provide the names and addresses of
Control Persons of the Placee:

 
Name *
City
Province or State
Country
                               

 
*   If the Control Person is not an individual, provide the name of the
individual that makes the investment decisions on behalf of the Control Person.
 
4.
Acknowledgement - Personal Information and Securities Laws

 
 
(a)
“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

 
The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:


 
(i)
the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and



 
(ii)
the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.



 
(b)
The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions.

 
Dated and certified (if applicable), acknowledged and agreed, at
 
on                                                                           
 

         (Name of Purchaser - please print)            (Authorized Signature)  
         (Official Capacity - please print)           (Please print name of
individual whose signature appears above)  

 
THIS IS NOT A PUBLIC DOCUMENT
 
 

--------------------------------------------------------------------------------

 
SCHEDULE B
 
ACCREDITED INVESTOR CERTIFICATE
 
(To be completed by Accredited Investors only)
 
The undersigned (the “Subscriber”) hereby confirms and certifies to Big North
Graphite Corp. (the “Issuer”) that the Subscriber is purchasing the Units as
principal and that the Subscriber is an “Accredited Investor” as defined in NI
45-106 and is: [check appropriate boxes]
 
  o
(a)
an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that before taxes, but net of any
related liabilities, exceeds CDN$1,000,000;

 
  o
(b)
an individual whose net income before taxes exceeded CDN$200,000 in each of the
2 most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded CDN$300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;

 
  o
(c)
an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000;

 
  o
(d)
a person, other than an individual or investment fund, that has net assets of at
least CDN$5,000,000 as shown on its most recently prepared financial statements
and that has not been created or used solely to purchase or hold securities as
an accredited investor in this paragraph (d);

 
  o
(e)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

 
  o
(f)
a Canadian financial institution, or a Schedule III bank;

 
  o
(g)
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

 
  o
(h)
a subsidiary of any person referred to in paragraphs (f) or (g), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

 
  o
(i)
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

 
  o
(j)
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (i);

 
  o
(k)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

 
  o
(l)
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

 
  o
(m)
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

 
 

--------------------------------------------------------------------------------

 
 
  o
(n)
a pension fund that is regulated by the Office of the Superintendent of
Financial Institutions (Canada), a pension commission or similar regulatory
authority of a jurisdiction of Canada;

 
  o
(o)
an investment fund that distributes or has distributed its securities only to

 
 
(i)
a person that is or was an accredited investor at the time of the distribution;

 
 
(ii)
a person that acquires or acquired securities in the circumstances referred to
in Sections 2.10 [Minimum amount investment], or 2.19 [Additional investment in
investment funds] of NI 45-106; OR

 
 
(iii)
a person described in paragraph (i) or (ii) that acquires or acquired securities
under Section 2.18 [Investment fund reinvestment] of NI 45-106;

 
  o
(p)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

 
  o
(q)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

 
  o
(r)
a person acting on behalf of a fully managed account managed by that person, if
that person

 
 
(i)
is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction; and

 
 
(ii)
in Ontario, is purchasing a security that is not a security of an investment
fund;

 
  o
(s)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

 
  o
(t)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (f) to (i) or paragraph (n) in form and
function;

 
  o
(u)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; OR

 
  o
(v)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor;

 
 

--------------------------------------------------------------------------------

 
 
 
and for purposes hereof, words and phrases which are used in this Accredited
Investor Certificate and which are defined in NI 45-106 will have the meaning
ascribed thereto in NI 45-106.  Certain definitions that are relevant to
qualifications as an “Accredited Investor” are attached hereto as Appendix
I.  You must review these definitions carefully.

 
EXECUTED by the Subscriber at _____________________, this ________ day of
___________________, 2013.
 

 If a corporation, partnership or other entity:    If an Individual:            
 Signature of Authorized Signatory    Signature        Name and Position of
Signatory    Print Name        Name of Purchasing Entity   Jurisdiction of
Residence        Jurisdiction of Residence    

 
 
 

--------------------------------------------------------------------------------

 
APPENDIX I TO SCHEDULE B
 
DEFINITIONS RELEVANT TO QUALIFICATIONS AS AN ACCREDITED INVESTOR
 
(a)           “Canadian financial institution” means
 
(i)           an association governed by the Cooperative Credit Associations Act
(Canada) or a central cooperative credit society for which an order has been
made under section 473(1) of the Cooperative Credit Associations Act (Canada),
or
 
(ii)           a bank, loan corporation, trust company , trust corporation,
insurance company, treasury branch, credit union, caisse populaire, financial
services cooperative, or league that, in each case, is authorized by an
enactment of Canada or a jurisdiction of Canada to carry on business in Canada
or a jurisdiction of Canada;
 
(b)           “control person” has the meaning ascribed to that term in
securities legislation except Ontario where “control person” means any person
that holds or is one of a combination of persons that hold
 
(i)           a sufficient number of any of the securities of an issuer so as to
affect materially the control of the issuer, or
 
(ii)           more than 20% of the outstanding voting securities of an issuer
except where there is evidence showing that the holding of those securities does
not affect materially the control of that issuer;
 
(c)           “eligibility adviser” means a person that is registered as an
investment dealer and authorized to give advice with respect to the type of
security being distributed;
 
(d)           “executive officer” means, for an issuer, an individual who is
 
(i)           a chair, vice-chair or president,
 
(ii)           a vice-president in charge of a principal business unit, division
or function including sales, finance or production, or
 
(iii)           performing a policy-making function in respect of the issuer;
 
(e)           “financial assets” means (i) cash, (ii) securities or (iii) a
contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;
 
(f)           “founder” means, in respect of an issuer, a person who,
 
(i)           acting alone, in conjunction or in concert with one or more
persons, directly or indirectly, takes the initiative in founding, organizing or
substantially reorganizing the business of the issuer, and
 
(ii)           at the time of the trade is actively involved in the business of
the issuer;
 
(g)           “fully managed account” means an account of a client for which a
person makes the investment decisions if that person has full discretion to
trade in securities for the account without requiring the client's express
consent to a transaction;
 
(h)           “investment fund” has the meaning ascribed thereto in National
Instrument 81-106 - Investment Fund Continuous Disclosure;
 
 

--------------------------------------------------------------------------------

 
(i)           “person” includes
 
(i)           an individual,
 
(ii)           a corporation,
 
(iii)           a partnership, trust, fund and an association, syndicate,
organization or other organized group of persons, whether incorporated or not,
and
 
(iv)           an individual or other person in that person's capacity as a
trustee, executor, administrator or personal or other legal representative;
 
(j)           “related liabilities” means
 
(i)           liabilities incurred or assumed for the purpose of financing the
acquisition or ownership of financial assets, or
 
(ii)           liabilities that are secured by financial assets.
 
(k)           “spouse” means, an individual who,
 
(i)           is married to another individual and is not living separate and
apart within the meaning of the Divorce Act (Canada), from the other individual,
 
(ii)           is living with another individual in a marriage-like
relationship, including a marriage-like relationship between individuals of the
same gender, or
 
(iii)           in Alberta, is an individual referred to in paragraph (i) or
(ii) immediately above or is an adult interdependent partner within the meaning
of the Adult Interdependent Relationships Act (Alberta); and
 
(l)           “subsidiary” means an issuer that is controlled directly or
indirectly by another issuer and includes a subsidiary of that subsidiary;
 
Affiliated Entities and Control
 
1.           An issuer is considered to be an affiliate of another issuer if one
of them is a subsidiary of the other, or if each of them is controlled by the
same person.
 
2.           A person (first person) is considered to control another person
(second person) if
 
(a)           the first person beneficially owns or directly or indirectly
exercises control or direction over securities of the second person carrying
votes which, if exercised, would entitle the first person to elect a majority of
the directors of the second person, unless the first person holds the voting
securities only to secure an obligation,
 
(b)           the second person is a partnership, other than a limited
partnership, and the first person holds more than 50% of the interests in the
partnership, or
 
(c)           the second person is a limited partnership and the general partner
of the limited partnership is the first person.
 
 

--------------------------------------------------------------------------------

 
SCHEDULE C
 
REPRESENTATION LETTER
 
(To be completed by Officers, Directors, Employees, Family, Close Friends and
Business Associates Only)
 
TO:
Big North Graphite Corp.

 
In connection with the purchase of Units of Big North Graphite Corp. (the
“Issuer”) by the undersigned Subscriber, or if applicable, the principal on
whose behalf the undersigned is purchasing as agent, the Subscriber hereby
represents, warrants, covenants and ratifies to the Issuer that:
 
1.                      The Subscriber is resident in or is subject to the laws
of a Province of Canada other than Ontario;
 
2.                      The Subscriber is purchasing the Units as principal for
its own account;
 
3.                      It is (please initial):
 
 
___
(a)
a founder, director, executive officer or control person of the Issuer, or of an
affiliate of the Issuer; or

 
 
___
(b)
a spouse, parent, grandparent, brother, sister, child or grandchild of a
founder, director, executive officer or control person of the Issuer, or of an
affiliate of the Issuer; or

 
 
___
(c)
a parent, grandparent, brother, sister, child or grandchild of the spouse of a
director, senior officer or control person of the Issuer or of an affiliate of
the Issuer; or

 
 
___
(d)
a close personal friend of a founder, director, executive officer or control
person of the Issuer, or of an affiliate of the Issuer, the details of whose
relationship is as follows; or

 
(insert name of applicable person)


Length of Relationship


Details of Relationship
 
 
___
(e)
a close business associate of a founder, director, executive officer or control
person of the Issuer, or of an affiliate of the Issuer, the details of whose
relationship is as follows; or

 
(insert name of applicable person)


Length of Relationship
 
Prior Business Dealings

Details of Relationship
 
 

--------------------------------------------------------------------------------

 
 
 
___
(f)
a person or company of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons or companies
described in paragraphs (a) to (e) (and in the case of paragraphs (d) or (e),
the following information is provided):

 
(insert name of applicable person)


Length of Relationship
 
Prior Business Dealings (if applicable)
 
Details of Relationship
 
 
___
(g)
a trust or estate of which all of the beneficiaries or a majority of the
trustees are persons or companies described in paragraphs (a) to (e) (and in the
case of paragraphs (d) or (e), the following information is provided):

 
(insert name of applicable person)
 
Length of Relationship

Prior Business Dealings (if applicable)
 
Details of Relationship
 
4.                      The Subscriber represents and warrants that it is not
resident in Saskatchewan.
 
5.                      For the purposes hereof, words and phrases used in this
representation letter and which are defined in NI 45-106 will have the meaning
ascribed thereto in NI 45-106.
 
6.                      Upon execution of this Schedule C by the Subscriber,
this Schedule C will be incorporated into and form a part of the Subscription
Agreement.
 
Dated:  ____________________________________, 2013.
 
 

          Print name of Subscriber          By:        Signature          
 Print name of Signatory      (if different from Subscriber)           Title  

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE D


FORM 45-106F5
(To be completed by Residents of Saskatchewan Only)
 

 Risk Acknowledgement
Saskatchewan Close Personal Friends and Close Business Associates
 
I acknowledge that this is a risky investment:
 
●I am investing entirely at my own risk.
●No securities regulatory authority or regulator has evaluated or endorsed the
merits of these securities.
●The person selling me these securities is not registered with a securities
regulatory authority or regulator and has no duty to tell me whether this
investment is suitable for me. [Instruction: Delete if sold by registrant]
●I will not be able to sell these securities except in very limited
circumstances. I may never be able to sell these securities. [Instruction:
Delete if issuer is reporting]
●The securities are redeemable, but I may only be able to redeem them in limited
circumstances. [Instruction: Delete if securities are not redeemable]
●I will not be able to sell these securities for 4 months. [Instruction: Delete
if issuer is not reporting]
●I could lose all the money I invest.
●I do not have a 2-day right to cancel my purchase of these securities or the
statutory rights of action for misrepresentation I would have if I were
purchasing the securities under a prospectus. I do have a 2-day right to cancel
my purchase of these securities if I receive an amended offering document.
 
I am investing $____________ [total consideration] in total; this includes any
amount I am obliged to pay in future.
 
I am a close personal friend or close business associate of ____________ [state
name], who is a ____________ [state title - founder, director, executive officer
or control person] of ____________ [state name of issuer or its affiliate – if
an affiliate state “an affiliate of the issuer” and give the issuer’s name].
 
I acknowledge that I am purchasing based on my close relationship with
____________ [state name of founder, director, executive officer or control
person] whom I know well enough and for a sufficient period of time to be able
to assess her/his capabilities and trustworthiness.
 W
 A
 R
 N
  I
 N
 G
 
I acknowledge that this is a risky investment and that I could lose all the
money I invest.
 
Date    ______________________________                                                                                         
Signature of Purchaser________________________________
 
                                                                                                                                                                           
Print name of Purchaser_______________________________
 
Sign 2 copies of this document. Keep one copy for your records.

 
You are buying Exempt Market Securities
 
They are called exempt market securities because two parts of securities law do
not apply to them. If an issuer wants to sell exempt market securities to you:


·
the issuer does not have to give you a prospectus (a document that describes the
investment in detail and gives you some legal protections), and



·
the securities do not have to be sold by an investment dealer registered with a
securities regulatory authority or regulator.

 
 

--------------------------------------------------------------------------------

 
There are restrictions on your ability to resell exempt market
securities.  Exempt market securities are more risky than other securities.


You may not receive any written information about the issuer or its business
If you have any questions about the issuer or its business, ask for written
clarification before you purchase the securities.  You should consult your own
professional advisers before investing in the securities.


You will not receive advice  [Instruction:  Delete if sold by registrant]
Unless you consult your own professional advisers, you will not get professional
advice about whether the investment is suitable for you.


The issuer of your securities is a non-reporting issuer  [Instruction: Delete if
issuer is reporting]
A non-reporting issuer does not have to publish financial information or notify
the public of changes in its business. You may not receive ongoing information
about this issuer.  You can only sell the securities of a non-reporting issuer
in very limited circumstances.  You may never be able to sell these securities.


The securities you are buying are not listed [Instruction:  Delete if securities
are listed or quoted]
The securities you are buying are not listed on any stock exchange, and they may
never be listed. There may be no market for these securities.  You may never be
able to sell these securities.


For more information on the exempt market, refer to the Saskatchewan Financial
Services Commission’s website at http://www.sfsc.gov.sk.ca.


[Instruction:  The purchaser must sign 2 copies of this form.  The purchaser and
the issuer must each receive a signed copy.]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE E
 
U.S. ACCREDITED INVESTOR CERTIFICATE
 
(To be completed by United States Investors)
 
A “United States investor” means any person located in the United States or any
U.S. Person as defined in Regulation S (the definition of which includes, but is
not limited to, (i) any natural person resident in the United States, (ii) any
partnership or corporation organized or incorporated under the laws of the
United States, (iii) any estate of which any executor or administrator is a U.S.
Person, (iv) any trust of which any trustee is a U.S. person, and (v) any
partnership or corporation organized outside of the United States by a U.S.
Person principally for the purpose of investing in securities not registered
under the U.S. Securities Act, unless it is organized, or incorporated, and
owned, by accredited investors who are not natural persons, estates or trusts).
Scheme D
 
1.           The Investor covenants, represents and warrants to Big North
Graphite Corp. (the “Issuer”) that:
 
(a)           it understands that the Securities have not been and will not be
registered under the U.S. Securities Act, that the sale contemplated hereby is
being made in reliance on the exemption from such registration requirement
provided by Rule 506 of Regulation D, that as such the Securities will be
“restricted securities” within the meaning of Rule 144 under the U.S. Securities
Act, and the Investor is familiar with such rule and understands the resale
limitations imposed thereby and the U.S. Securities Act;
 
(b)           it acknowledges that it has not purchased the Securities as a
result of any form of general solicitation or general advertising, including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio, television or the
Internet, or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;
 
(c)           it understands and agrees that there may be material tax
consequences to the Investor of an acquisition, disposition or exercise of any
of the securities.  The Issuer gives no opinion and makes no representation with
respect to the tax consequences to the Investor under United States, state,
local or foreign tax law of the undersigned’s acquisition or disposition of such
securities.  In particular, no determination has been made whether the Issuer
will be a “passive foreign investment company” (“PFIC”) within the meaning of
Section 1291 of the United States Internal Revenue Code;
 
(d)           it understands and agrees that the financial statements of the
Issuer have been prepared in accordance with International Financial Reporting
Standards, which differ in some respects from United States generally accepted
accounting principles, and thus may not be comparable to financial statements of
United States companies;
 
(e)           it understands and acknowledges that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
requirements of the U.S. Securities Act or applicable state securities laws and
regulations, the certificates, or an ownership statement issued under a direct
registration system or other electronic book-entry system, representing the
Shares, and any Warrant Shares issued upon exercise of the Warrants,  will bear
a legend in substantially the following form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR
THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE
COMPANY; (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION
S UNDER THE U.S. SECURITIES ACT; (C) IN ACCORDANCE WITH THE EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF
AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS; OR (D)
IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
 
 

--------------------------------------------------------------------------------

 
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE OF
PARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE COMPANY AN OPINION OF COUNSEL
OF RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY TO SUCH
EFFECT.
 
THE PRESENCE OF THIS LEGEND MAY IMPAIR THE ABILITY OF THE HOLDER HEREOF TO
EFFECT “GOOD DELIVERY” OF THE SECURITIES REPRESENTED HEREBY ON A CANADIAN STOCK
EXCHANGE.”
 
If the Issuer is a “foreign issuer” within the meaning of Regulation S under the
U.S. Securities Act at the time of sale, a new certificate, which will
constitute “good delivery”, will be made available to the Investor upon
provision by the Investor to the transfer agent of a declaration (in the form
attached as Appendix “A”) that the sale of the securities represented thereby is
being made in compliance with Rule 904 of Regulation S under the U.S. Securities
Act;
 
(f)           it understands and agreed that the certificates representing the
Warrants, and all certificates issued in exchange therefore or in substitution
thereof, shall bear the legend set forth in paragraph (e) above as well as the
following legend:
 
“THESE WARRANTS AND THE SECURITIES DELIVERABLE UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“U.S. SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.
THESE WARRANTS MAY NOT BE EXERCISED BY OR ON BEHALF OF A U.S. PERSON OR A PERSON
IN THE UNITED STATES UNLESS THESE WARRANTS AND THE SHARES ISSUABLE UPON EXERCISE
OF THESE WARRANTS HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT AND THE
APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR EXEMPTIONS FROM SUCH
REGISTRATION REQUIREMENTS ARE AVAILABLE.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE U.S. SECURITIES ACT.”;
 
(g)           it consents to the Issuer making a notation on its records or
giving instruction to the registrar and transfer agent of the Issuer in order to
implement the restrictions on transfer set forth and described herein;
 
(h)           it understands and acknowledges that the Issuer is not obligated
to remain a “foreign issuer”;
 
(i)           if an individual, it is a resident of the state or other
jurisdiction listed in its address on the execution page of the Subscription
Agreement, or if the Investor is not an individual, the office of the Investor
at which the Investor received and accepted the offer to purchase the Issuer’s
Securities is the address listed on the execution page of the Subscription
Agreement.
 
(j)           it has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Securities and it is able to bear the economic risk of loss of its entire
investment;
 
(k)           the Issuer has provided to it the opportunity to ask questions and
receive answers concerning the terms and conditions of the offering and it has
had access to such information concerning the Issuer as it has considered
necessary or appropriate in connection with its investment decision to acquire
the Securities;
 
(l)           it is acquiring the Securities for its own account, for investment
purposes only and not with a view to any resale, distribution or other
disposition of the Securities in violation of the United States securities laws;
 
(m)           if it decides to offer, sell or otherwise transfer any of the
Securities, it will not offer, sell or otherwise transfer any of such Securities
directly or indirectly, unless
 
 

--------------------------------------------------------------------------------

 
 
(i)           the sale is to the Issuer;
 
(ii)          the sale is made outside the United States in a transaction
meeting the requirements of Rule 904 of Regulation S under the U.S. Securities
Act and in compliance with applicable local laws and regulations;
 
(iii)          the sale is made pursuant to the exemption from the registration
requirements under the U.S. Securities Act provided by Rule 144 thereunder and
in accordance with any applicable state securities or “Blue Sky” laws; or
 
(iv)          the Securities are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of securities;
 
and, in the case of clauses (iii) or (iv) above, it has prior to such sale
furnished to the Issuer an opinion of counsel or other evidence of exemption in
form and substance reasonably satisfactory to the Issuer; and
 
(n)           the funds representing the purchase price which will be advanced
by the Subscriber to the Corporation hereunder will not represent proceeds of
crime for the purposes of the United States Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(the “PATRIOT Act”), and the Subscriber acknowledges that the Corporation may in
the future be required by law to disclose the Subscriber’s name and other
information relating to the subscription agreement and the Subscriber’s
subscription hereunder, on a confidential basis, pursuant to the PATRIOT
Act.  No portion of the purchase price to be provided by the Subscriber (i) has
been or will be derived from or related to any activity that is deemed criminal
under the laws of the United States of America, or any other jurisdiction, or
(ii) is being tendered on behalf of a person or entity who has not been
identified to or by the Subscriber, and it shall promptly notify the Corporation
if the Subscriber discovers that any of such representations ceases to be true
and provide the Corporation with appropriate information in connection
therewith.
 
2.           The Investor further covenants, represents and warrants to the
Issuer that it is an “accredited investor” as defined in Regulation D by virtue
of satisfying  one or more of the categories indicated below (please place your
initials on the appropriate line(s)):
 
1. Initials _______
Any bank as defined in Section 3(a)(2) of the United States Securities Act of
1933, as amended (the “U.S. Securities Act”), or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the U.S.
Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the U.S. Securities
Exchange Act of 1934; any insurance company as defined in Section 2(a)(13) of
the U.S. Securities Act; any investment company registered under the U.S.
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the U.S.
Small Business Investment Act of 1958; any plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of US$5,000,000; any employee benefit plan within the
meaning of the U.S. Employee Retirement Income Security Act of 1974 if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of US$5,000,000, or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors” (as
such term is defined in Rule 501 of Regulation D of the U.S. Securities Act);
 
2. Initials _______
Any private business development company as defined in Section 202(a)(22) of the
U.S. Investment Advisers Act of 1940;
 
3. Initials _______
Any organization described in Section 501(c)(3) of the U.S. Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of US$5,000,000;
 
4. Initials _______
Any trust with total assets in excess of US$5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person (being defined as a person who has such knowledge and
experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the prospective investment);
 
5. Initials _______
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase, exceeds US$1,000,000 (for the purposes
of calculating net worth, (i) the person’s primary residence shall not be
included as an asset; (ii) indebtedness that is secured by the person’s primary
residence, up to the estimated fair market value of the primary residence at the
time of this certification, shall not be included as a liability (except that if
the amount of such indebtedness outstanding at the time of this certification
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence shall be included as a liability);
 
6. Initials _______
A natural person who had annual gross income during each of the last two full
calendar years in excess of US$200,000 (or together with his or her spouse in
excess of US$300,000) and reasonably expects to have annual gross income in
excess of US$200,000 (or together with his or her spouse in excess of
US$300,000) during the current calendar year, and no reason to believe that his
or her annual gross income will not remain in excess of US$200,000 (or that
together with his or her spouse will not remain in excess of US$300,000) for the
foreseeable future;
 
7. Initials _______
Any director or executive officer of the Company; or
 
8. Initials _______
Any entity in which all of the equity owners meet the requirements of at least
one of the above categories.

 
ONLY UNITED STATES SUBSCRIBERS NEED TO COMPLETE AND SIGN
 
Dated:
____________________
 
Signed:
________________________________
         
_________________________________________
Print the name of Subscriber
         
_________________________________________
Print official capacity or title, if applicable
         
_________________________________________
Print name of individual whose signature appears above if different than the
name of the Subscriber printed above.

 
 
 

--------------------------------------------------------------------------------

 
APPENDIX “A” TO
 
U.S. ACCREDITED INVESTOR CERTIFICATE
 
Form of Declaration for Removal of Legend
 
TO:           Registrar and transfer agent for the shares of Big North Graphite
Corp. (the “Issuer”)


The undersigned (A) acknowledges that the sale of the ____________common shares
in the capital of the Issuer represented by certificate number _______________,
to which this declaration relates, is being made in reliance on Rule 904 of
Regulation S under the United States Securities Act of 1933, as amended (the
“U.S. Securities Act”), and (B) certifies that (1) the undersigned is not an
“affiliate” (as defined in Rule 405 under the U.S. Securities Act) of the Issuer
or a “distributor”, as defined in Regulation S, or an affiliate of a
“distributor”; (2) the offer of such securities was not made to a person in the
United States and either (a) at the time the buy order was originated, the buyer
was outside the United States, or the seller and any person acting on its behalf
reasonably believe that the buyer was outside the United States, or (b) the
transaction was executed on or through the facilities of the TSX Venture
Exchange or any other designated offshore securities market within the meaning
of Rule 902(b) of Regulation S under the U.S. Securities Act, and neither the
seller nor any person acting on its behalf knows that the transaction has been
prearranged with a buyer in the United States; (3) neither the seller nor any
affiliate of the seller nor any person acting on their behalf has engaged in any
directed selling efforts in connection with the offer and sale of such
securities; (4) the sale is bona fide and not for the purpose of “washing off”
the resale restrictions imposed because the securities are “restricted
securities” (as such term is defined in Rule 144(a)(3) under the U.S. Securities
Act); (5) the seller does not intend to replace the securities sold in reliance
on Rule 904 of Regulation S under the U.S. Securities Act with fungible
unrestricted securities; and (6) the contemplated sale is not a transaction, or
part of a series of transactions which, although in technical compliance with
Regulation S, is part of a plan or a scheme to evade the registration provisions
of the U.S. Securities Act. Unless otherwise specified, terms used herein have
the meanings given to them by Regulation S under the U.S. Securities Act.


Dated:  ____________________________
 

   X    Signature of individual (if Seller is an individual)    X    Authorized
signatory (if Seller is not an individual)        Name of Seller (please print)
       Name of authorized signatory (please print)       Official capacity of
authorized signatory (please print)

 
 
 

--------------------------------------------------------------------------------

 
Affirmation by Seller’s Broker-Dealer
 
(Required for sales pursuant to Section (B)(2)(b) above)
 
We have read the representations of our customer ____________________ (the
“Seller”) contained in the foregoing Declaration for Removal of Legend, dated
_____________, 20__, with regard to the sale, for such Seller’s account, of
_________________ common shares (the “Securities”) of the Corporation
represented by certificate number ______________.  We have executed sales of the
Securities pursuant to Rule 904 of Regulation S under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”), on behalf of the
Seller.  In that connection, we hereby represent to you as follows:
 
(1)
no offer to sell Securities was made to a person in the United States;

 
(2)
the sale of the Securities was executed in, on or through the facilities of the
Toronto Stock Exchange, the TSX Venture Exchange or another designated offshore
securities market (as defined in Rule 902(b) of Regulation S under the U.S.
Securities Act), and, to the best of our knowledge, the sale was not
pre-arranged with a buyer in the United States;

 
(3)
no “directed selling efforts” were made in the United States by the undersigned,
any affiliate of the undersigned, or any person acting on behalf of the
undersigned; and

 
(4)
we have done no more than execute the order or orders to sell the Securities as
agent for the Seller and will receive no more than the usual and customary
broker’s commission that would be received by a person executing such
transaction as agent.

 
For purposes of these representations: “affiliate” means a person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the undersigned; “directed selling efforts”
means any activity undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the Securities (including, but not be limited to, the solicitation of offers to
purchase the Securities from persons in the United States); and “United States”
means the United States of America, its territories or possessions, any State of
the United States, and the District of Columbia.
 
Legal counsel to the Corporation shall be entitled to rely upon the
representations, warranties and covenants contained herein to the same extent as
if this affirmation had been addressed to
them.                                                                         

 

 Name of Firm:      By:        Authorized Signatory        


 
 

--------------------------------------------------------------------------------

 